t c memo united_states tax_court terry d albright petitioner v commissioner of internal revenue respondent docket no filed date terry d albright pro_se kelley andrew blaine for respondent memorandum findings_of_fact and opinion gerber judge respondent determined the following income_tax deficiencies and additions to tax and penalties for petitioner’s and tax years year deficiency penalty sec_6662 addition_to_tax sec_6651 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure --- 1the tax_year is in controversy solely because of computational adjustments caused by an increase in petitioner’s adjusted_gross_income for which eliminated some portion of a net_operating_loss that had been carried over from findings of fact1 petitioner resided in idaho at the time his petition was filed petitioner sold his residence in middletown idaho on date for dollar_figure he did not report any of the gross sale price or resulting gain on his federal_income_tax return after an examination respondent determined that petitioner had an dollar_figure capital_gain from the sale of his residence respondent computed the gain by taking into account basis exclusions capital losses and other adjustments as follows gross_proceeds from sale of residence less sales expenses cost of home improvements gain on sale of residence exclusion from gain on sale of residence taxable gain from sale of residence dollar_figure big_number big_number big_number dollar_figure big_number dollar_figure 1the parties’ stipulated facts and exhibits are incorporated by this reference less long-term_capital_loss carryover from capital_loss attributable to a partnership loss net_long-term_capital_gain plus dollar_figure claimed by petitioner against ordinary_income based on capital_loss_carryover total adjustment determined by respondent big_number big_number dollar_figure dollar_figure dollar_figure petitioner does not dispute that he had capital_gain from the sale of his residence instead he contends that respondent erroneously failed to allow additional_amounts of basis and losses to further reduce the amount of taxable capital_gain in particular petitioner had a dollar_figure home equity loan secured_by his residence when the residence was sold proceeds were used to pay off the home equity loan petitioner used the dollar_figure proceeds for operating capital with respect to his business enterprises because the business records are not available to him he is unable to show that the expenditures resulted in a deductible loss that would further reduce his taxable_income for petitioner asserts that he expended approximately dollar_figure in attorney’s fees in connection with his attempt to gain access to his business records and to address issues concerning the trust which held his residence he contends that his capital_gain should also be reduced by this amount of the dollar_figure dollar_figure represented attorney’s fees to resolve the issues related to the trust and the sale of his house the remaining dollar_figure was used to pay petitioner’s bankruptcy attorney in connection with the chapter bankruptcy he filed in petitioner has not substantiated these amounts petitioner obtained an extension of time to file his income_tax return to date however the return was not signed by petitioner until date and was not filed with respondent until date opinion petitioner does not dispute that he had a gain from the sale of his residence during he sold his residence which originally cost a little more than dollar_figure for almost dollar_figure he failed to include the proceeds or any gain from the sale on his income_tax return after petitioner filed a late return for the year his return was selected for audit and ultimately respondent issued a notice_of_deficiency in which the sale proceeds were adjusted reduced by allowance of additional basis and an exclusion under sec_121 finally losses were applied against the taxable gain from the sale of the residence with a small adjustment to arrive at net unreported capital_gain of dollar_figure that 2section references are to the internal_revenue_code in effect for the taxable years under consideration rule references are to the tax_court rules_of_practice and procedure unreported income was the source of petitioner’s income_tax deficiency and the computational adjustment that generated a income_tax deficiency petitioner contends that respondent’s determinations are in error because respondent failed to reduce the amount of capital_gain by three items the first of petitioner’s contentions is that his dollar_figure home equity loan secured_by his residence and which was paid off from the proceeds of the sale should be subtracted from the amount of gain petitioner’s theory is that he had used the proceeds from the home equity loan to operate his business which had a net_loss unfortunately petitioner did not have the records that would show any amount of loss and or that the proceeds of the loan were connected with the loss petitioner bears the burden3 of showing his entitlement to the loss which he has failed to do see rule a next petitioner contends that he is entitled to deduct dollar_figure in attorney’s fees respondent contends that to the extent that petitioner can show that he actually paid attorney’s fees he has not shown that they were not already allowed by respondent as part of the expenses in connection with the sale of his residence 3no issue has been raised by the parties concerning sec_7491 or whether there has been a shift in the burden_of_proof or going forward with the evidence accordingly petitioner has not established his entitlement to any such shift in the burden_of_proof under sec_7491 regarding his liability for the deficiencies through documentary_evidence and testimony petitioner has shown that of the dollar_figure claimed dollar_figure represented attorney’s fees to resolve issues related to the sale of his residence and in connection with the trust in which title to the residence was held he has also shown that this amount was not already allowed by respondent accordingly the income_tax deficiency should be reduced or adjusted to reflect a dollar_figure reduction of capital_gain from the sale of petitioner’s residence lastly petitioner contends that the capital_gain should be reduced by dollar_figure representing fees that he claims he paid to his bankruptcy attorney in connection with handling his chapter bankruptcy proceeding even if petitioner were able to substantiate the amount of that payment he has not explained or shown why any payment to an attorney who represented him in a business-related chapter bankruptcy proceeding in would result in a reduction of the sale proceeds or gain from the sale of his personal_residence in respondent determined that petitioner was liable for the sec_6651 addition_to_tax for failure to timely file his income_tax return that section provides for an addition of per month up to for late filing petitioner’ sec_4to the extent that a reduction in the deficiency causes a computational adjustment to the income_tax deficiency we leave that computation to the parties income_tax return was filed with respondent on date days after the date extended deadline that petitioner had obtained petitioner bears the burden of providing an explanation or showing that there was reasonable_cause for the late filing see rule a 116_tc_438 petitioner has not provided any explanation or shown reasonable_cause for the late filing and is accordingly liable for the sec_6651 addition_to_tax respondent also determined that petitioner was liable for the sec_6662 accuracy-related_penalty alternatively due to either negligence or a substantial_understatement_of_income_tax see sec_6662 and b and negligence is defined to include any failure to make a reasonable attempt to comply with the internal_revenue_code a substantial_understatement_of_income_tax exists if an understatement exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 petitioner’s failure to report the dollar_figure proceeds from the sale of his residence resulted in a sizable income_tax deficiency for his tax_year petitioner did not provide any explanation as to why he did not report the proceeds from the sale of his residence further he did not show reasonable_cause for his failure under those circumstances we hold that petitioner is liable for the section a accuracy-related_penalty on the resulting underpayment for his tax_year with respect to the tax_year it appears that there was no substantial_understatement_of_income_tax accordingly we must consider whether the underpayment for was due to negligence the underpayment was attributable to changes in capital_loss carryovers and technical adjustments that caused a recomputation of his tax_liability under those circumstances we do not find that petitioner failed to make a reasonable attempt to comply with the internal_revenue_code we accordingly hold that petitioner is not liable for the sec_6662 accuracy-related_penalty for to reflect the foregoing decision will be entered under rule
